UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 BIONEUTRAL GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 26-0745273 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 55 Madison Avenue, Suite 400, Morristown, New Jersey (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Not Applicable Not Applicable If this Formrelates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. o If this Form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. x Securities Act registration statement file number to which this form relates:333-149235 Securities to be registered pursuant to Section12(g)of the Act: Common Stock, $.00001 Par Value (Title of Class) Item 1.Description of Registrant’s Securities to be Registered The description of the Common Stock of the Registrant is set forth under the caption “Description of Securities” in the Registrant’s Registration Statement on Form S-1 as filed with the Securities and Exchange Commission on February 14, 2008, and including any form of prospectus therein filed pursuant to Rule 424(b) under the Securities Act of 1933, as amended, which description is incorporated by reference as though fully set forth herein. Item 2.Exhibits Exhibit No. Description Bylaws of BioNeutral Group, Inc. (formerly known as Moonshine Creations, Inc.) (1) Corporate Charter of BioNeutral Group, Inc. (formerly known as Moonshine Creations, Inc.) * (1)Incorporated by reference to BioNeutral Group, Inc.'s Registration Statement on Form S-1 filed with the Securities and Exchange Commission on February 14, 2008. *Filed herewith. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized. BIONEUTRAL GROUP, INC. Date: July 30,2012 By: /s/Mark Lowenthal Mark Lowenthal Chief Executive Officer (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer)
